Exhibit 10.18


NATUS MEDICAL INCORPORATED
DREW DAVIES EMPLOYMENT AGREEMENT
This Agreement is entered into as of October 1, 2018 (“Effective Date”), by and
between Natus Medical Incorporated (“Company”), and Drew Davies (“Executive”).
1.    Duties and Scone of Employment.
(a)Positions and Duties. As of the Effective Date, Executive will serve as Chief
Financial Officer and Vice President (“CFO”) of the Company. Executive will
render such business and professional services in the performance of his duties,
consistent with Executive’s position within the Company, as shall reasonably be
assigned by the Company’s Chief Executive Officer (“CEO”). The period of
Executive’s employment under this Agreement is referred to herein as the
“Employment Term.”
(b)Obligations. During the Employment Term, Executive will perform his duties
faithfully and to the best of his ability and will devote his full business
efforts and time to the Company. For the duration of the Employment Term,
Executive agrees not to actively engage in any other employment, occupation or
consulting activity for any direct or indirect remuneration without the prior
approval of the CEO.
2.     At-Will Employment. The parties agree that Executive’s employment with
the Company will be “at-will” employment and may be terminated at any time with
or without cause or notice. Executive understands and agrees that neither his
job performance nor promotions, commendations, bonuses or the like from the
Company give rise to or in any way serve as the basis for modification,
amendment, or extension, by implication or otherwise, of his employment with the
Company.
3.     Compensation.
(a)Base Salary. During the Employment Term, the Company will pay Executive an
annual salary of $450,000 as compensation for his services (the “Base Salary”).
The Base Salary will be paid periodically in accordance with the Company’s
normal payroll practices and be subject to the usual, required withholding.
Executive’s salary will be subject to review and adjustments will be made based
upon the Company’s normal performance review practices.
(b)Performance Bonus. Executive shall be eligible to receive a cash bonus
pursuant to the Company’s Executive Management Incentive Plan (“EMIP”). In 2018,
this bonus shall be at 65% of Executive’s pro-rated base salary. Thereafter,
plan awards will be subject to the then-current EMIP as may be approved by the
Company’s Board of Directors from time to time.
(c)Equity Awards. Subject to approval by the Board of Directors of the Company,
Executive shall receive an initial grant of $850,000.00 worth of restricted
stock pursuant to and governed by the terms of the Company’s 2011 Stock Awards
Plan, which shares shall vest at the rate of 25% on the first anniversary of the
grant and 25% on each of the second, third and fourth anniversaries of the
grant. Additionally, Executive shall receive performance based restricted stock
units (“PSUs”) with a target value of $850,000.00, with such PSUs having the
terms set forth on Appendix A hereto and as otherwise may be provided in the
form of PSU Agreement entered into between the Company and Executive. Final
share amount shall be determined based on Executive’s date of hire. Executive
shall be eligible for future equity awards commencing in 2019 as determined by
the Compensation Committee of the Company’s Board of Directors.
4.     Employee Benefits. During the Employment Term, Executive will be entitled
to participate in the employee benefit plans currently and hereafter maintained
by the Company of general applicability to other employees of the Company,
including, without limitation, the Company’s group medical, dental, vision,
disability, life insurance, and flexible-spending account plans consistent with
the terms of such plans. The Company reserves the right to cancel or change the
benefit plans and programs it offers to its employees at any time.
5.     Paid Time Off (“PTO”). Executive is entitled to receive no less than four
weeks of PTO pursuant to Natus’ standard benefit policy currently and hereafter
maintained by the Company, and as may be cancelled or changed from time to time.
6.     Expenses. The Company will reimburse Executive for reasonable travel,
entertainment or other expenses incurred by Executive in the furtherance of or
in connection with the performance of Executive’s duties hereunder, in
accordance with the Company’s expense reimbursement policy as in effect from
time to time. In addition, Executive is eligible for up to $150,000.00 in
documented relocation expenses, to be reimbursed by the Company upon request




--------------------------------------------------------------------------------

Exhibit 10.18


of Executive. Any expenses reimbursed by Company shall be repaid to Company if
Executive terminates his employment with the Company (other than for “Good
Reason” as defined below) within three years of the Effective Date of this
Agreement, according to the following formulation: 100% repayment by Executive
if Executive terminates his Employment within one year of the Effective Date,
66% repayment by Executive if Executive terminates his Employment after one but
before two years of the Effective Date, and 33% repayment by Executive if
Executive terminates his Employment after two but before three years of the
Effective Date. At the end of the third year from the Effective Date, any
repayment obligation for relocation expenses shall expire.
7.     Severance.
(a)Involuntary Termination. If Executive’s employment with the Company
terminates other than for “Cause” (as defined herein), death or disability, and
Executive signs and does not revoke a standard release of claims with the
Company, then, subject to Section 11, Executive shall be entitled to (i) receive
continuing payments of severance pay (less applicable withholding taxes) at a
rate equal tohisBase Salary rate, as then in effect, for a period equal to
twelve (12) months from the date of Executive’s “separation from service” (as
defined in Treas. Reg. 1.409A-1(h)) with the Company, to be paid periodically in
accordance with the Company’s normal payroll policies and commencing with the
latest payroll date that is also within seventy (70) days from the date of
“separation from service” provided that the required release is effective on
such date (with payments that would have been made on earlier payroll dates, but
for this provision, cumulated and paid on such payroll date); (ii) the immediate
vesting and exercisability of 100% of the shares subject to all of Executive’s
restricted stock awards (whether currently outstanding or granted in following
the Effective Date) outstanding on the date of such termination (the “Stock
Awards”); (iii) continued payment by the Company of the group health
continuation coverage premiums for Executive and Executive’s eligible dependents
under Title X of the Consolidated Budget Reconciliation Act of 1985, as amended
(“COBRA”) as in effect through the lesser of (x) twelve (12) months from the
effective date of such termination, (y) the date upon which Executive and
Executive’s eligible dependents become covered under similar plans, or (z) the
date Executive no longer constitutes a “Qualified Beneficiary” (as such term is
defined in Section 4980B(g) of the Internal Revenue Code of 1986, as amended
(the “Code”); provided, however, that Executive will be solely responsible for
electing such coverage within the required time periods.
(b)Voluntary Termination; Termination for Cause. If Executive’s employment with
the Company terminates voluntarily by Executive (other than as described in
subsection (c) below) or for Cause by the Company or due to Executive’s death or
disability, then (i) all vesting of restricted stock will immediately cease,
(ii) all payments of compensation by the Company to Executive hereunder will
terminate immediately (except as to amounts already earned), and (iii) Executive
will only be eligible for severance benefits, if any, in accordance with the
Company’s established policies as then in effect.
(c)Change of Control Benefits. If within six (6) months following a “Change of
Control” (as defined below) (i) Employee terminates Employee’s employment with
the Company for Good Reason after providing the Company with written notice
within the ninety (90) days after the occurrence of an event constituting Good
Reason and an opportunity for the Company to cure such occurrence of not less
than thirty (30) days, or (ii) the Company or the successor corporation
terminates Employee’s employment with the Company for other than Cause, death or
disability, then Employee shall be entitled to the benefits provided for in
subsection (a) above, except that the amount of the cash payments provided for
in (a)(i) above shall be replaced by cash payments equal to the sum of (x) the
greater of Employee’s Base Salary as in effect immediately prior to the date of
the Company’s entering into an agreement providing for such Change of Control
(or, if no such agreement is entered into, immediately prior to the Change of
Control), or Employee’s Base Salary as in effect at the time of Employee’s
termination after the date of the Change of Control, and (y) the greater of
Employee’s target bonus as most recently established by the Board or
Compensation Committee prior to the date of the Company’s entering into an
agreement providing for such Change of Control (or, if no such agreement is
entered into, prior to the date of the Change of Control), or Employee’s target
bonus as in effect at the time of Employee’s termination after the date of the
Change of Control. Employee shall only be permitted to receive the benefits
provided for in subsection (a) once and shall not be permitted to claim such
benefits under both subsection (a) and (c) such that Employee would receive the
benefits pursuant to subsection (a) twice. The payment-characterization
provisions made under subsection (a) above for purposes of Section 409A of the
Code shall apply as well. For the avoidance of doubt, the form of payment (i.e.,
continuing payments) is intended to be the same for this subsection (c) as the
form of payment provided for in subsection (a) above
8.     Limitation on Payments. In the event that the severance and other
benefits provided for in this Agreement or otherwise payable to the Executive
(i) constitute “parachute payments” within the meaning of Section 280G of the




--------------------------------------------------------------------------------

Exhibit 10.18


Code and (ii) but for this Section 8, would be subject to the excise tax imposed
by Section 4999 of the Code, then the Executive’s severance benefits under
Section 4(a)(i) shall be either:
•
delivered in full, or



•
delivered as to such lesser extent which would result in no portion of such
severance benefits being subject to excise tax under Section 4999 of the Code,
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Executive on an after-tax basis, of the greatest amount of
severance benefits, notwithstanding that all or some portion of such severance
benefits may be taxable under Section 4999 of the Code. Unless the Company and
Executive otherwise agree in writing, any determination required under this
Section 8 shall be made in writing by the Company’s independent public
accountants immediately prior to Change of Control (the “Accountants”), whose
determination shall be conclusive and binding upon Executive and the Company for
all purposes. For purposes of making the calculations required by this Section
8, the Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Sections 280G and 4999 of the Code. The Company
and Executive shall furnish to the Accountants such information and documents as
the Accountants may reasonably request in order to make a determination under
this Section. The Company shall bear all costs the Accountants may reasonably
incur in connection with any calculations contemplated by this Section 8. If
payment is to be in a lesser amount then reduction shall occur in the following
order: (i) reduction of payments of cash; and (ii) reduction in equity awards;
and in each category reduction shall be pro rata between those payments subject
to Section 409A and payments not subject to Section 409A.

9.     Definitions.
(a)    Cause. For purposes of this Agreement, “Cause” shall mean (i) any act of
personal dishonesty taken by Executive in connection with his responsibilities
as an Executive and intended to result in substantial personal enrichment of
Executive, (ii) Executive’s conviction of a felony, (iii) a willful act by
Executive which constitutes gross misconduct and which is injurious to the
Company, or (iv) continued substantial violations by Executive of Executive’s
employment duties which are demonstrably willful and deliberate on Executive’s
part after there has been delivered to Executive a written demand for
performance from the Company which specifically sets forth the factual basis for
the Company’s belief that Executive has not substantially performed Executive’s
duties.
(b)    Change of Control. For purposes of this Agreement, “Change of Control” of
the Company is defined as:
(i)any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under said Act), directly or indirectly, of
securities of the Company representing 50% or more of the total voting power
represented by the Company’s then outstanding voting securities; or
(ii)a change in the composition of the Board occurring within a two-year period,
as a result of which fewer than a majority of the directors are Incumbent
Directors. “Incumbent Directors” will mean directors who either (A) are
directors of the Company as of the date hereof, or (B) are elected, or nominated
for election, to the Board with the affirmative votes of at least a majority of
the Incumbent Directors at the time of such election or nomination (but will not
include an individual whose election or nomination is in connection with an
actual or threatened proxy contest relating to the election of directors to the
Company); or
(iii)the date of the consummation of a merger or consolidation of the Company
with any other corporation that has been approved by the stockholders of the
Company, other than a merger or consolidation which would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) more than forty percent (40%) of the total
voting power represented by the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation, or
the stockholders of the Company approve a plan of complete liquidation of the
Company; or
(iv)the date of the consummation of the sale or disposition by the Company of
all or substantially all the Company’s assets.
(c)    Good Reason. For purposes of this Agreement, “Good Reason” shall mean any
of the following actions taken without the Executive’s express written consent:
(i) the material reduction of the Executive’s duties or responsibilities
relative to Executive’s duties or responsibilities in effect immediately prior
to such reduction;




--------------------------------------------------------------------------------

Exhibit 10.18


provided, however, that a reduction in duties or responsibilities solely by
virtue of the Company being acquired and made part of a larger entity (as, for
example, when the Chief Financial Officer of Natus Medical Incorporated remains
as such following a Change of Control and is not made the Chief Financial
Officer of the acquiring corporation) shall not constitute “Good Reason;” (ii) a
material reduction by the Company in Executive’s annual Base Salary as in effect
immediately prior to such reduction; (iii) a material reduction by the Company
in the kind or level of Executive benefits to which Executive is entitled
immediately prior to such reduction with the result that Executive’s overall
benefits package is significantly reduced; (iv) the relocation of Executive’s
primary place of work to a facility or a location that increases Executive’s
commute distance by more than 35 miles from Executive’s then primary place of
work ; or (v) the material breach of this Agreement by the Company (including,
but not limited to, failure of the Company to obtain the assumption of this
Agreement by any successors contemplated in Section 12).
10.     Confidential Information. Executive agrees to enter into the Company’s
standard Confidential Information and Invention Assignment Agreement (the
“Confidential Information Agreement”) upon commencing employment hereunder.
11.    Conditional Nature of Severance Payments.
(a)Noncompete. Executive acknowledges that the nature of the Company’s business
is such that if Executive were to become employed by, or substantially involved
in, the business of a competitor of the Company following the termination of
Executive’s employment with the Company, it would be very difficult for
Executive not to rely on or use the Company’s trade secrets and confidential
information. Thus, to avoid the inevitable disclosure of the Company’s trade
secrets and confidential information, Executive agrees and acknowledges that
Executive’s right to receive the severance payments set forth in Section 7 (to
the extent Executive is otherwise entitled to such payments) shall be
conditioned upon Executive not directly or indirectly engaging in (whether as an
employee, consultant, agent, proprietor, principal, partner, stockholder,
corporate officer, director or otherwise), nor having any ownership interest in
or participating in the financing, operation, management or control of, any
person, firm, corporation or business that competes with Company or is a
customer of the Company. Upon any breach of this section, all severance payments
pursuant to this Agreement shall immediately cease.
(b)Non-Solicitation. Until the date eighteen (18) months after the termination
of Executive’s employment with the Company for any reason, Executive agrees not,
either directly or indirectly, to solicit, induce, attempt to hire, recruit,
encourage, take away, hire any employee of the Company or cause an employee to
leave his or his employment either for Executive or for any other entity or
person. Additionally, Executive acknowledges that Executive’s right to receive
the severance payments set forth in Section 7 (to the extent Executive is
otherwise entitled to such payments) are contingent upon Executive complying
with this Section 10(b) and upon any breach of this section all severance
payments pursuant to this Agreement shall immediately cease.
(c)Understanding of Covenants. Executive represents that Executive (i) is
familiar with the foregoing covenants not to compete and not to solicit, and
(ii) is fully aware of Executive obligations hereunder, including, without
limitation, the reasonableness of the length of time, scope and geographic
coverage of these covenants.
12.    Code Section 409A. For purposes of this Agreement, a termination of
employment will be determined consistent with the rules relating to a
“separation from service” as defined in Section 409A of the Code and the
regulations thereunder (“Section 409A”). Notwithstanding anything else provided
herein, to the extent any payments provided under this Agreement in connection
with Executive’s termination of employment constitute deferred compensation
subject to Section 409A, and Executive is deemed at the time of such termination
of employment to be a “specified employee” under Section 409A, then such payment
shall not be made or commence until the earlier of (i) the expiration of the
6-month period measured from Executive’s separation from service from the
Company or (ii) the date of Executive’s death following such a separation from
service; provided, however, that such deferral shall only be effected to the
extent required to avoid adverse tax treatment to Executive including, without
limitation, the additional tax for which Executive would otherwise be liable
under Section 409A(a)(1)(B) in the absence of such a deferral. The first payment
thereof will include a catch-up payment covering the amount that would have
otherwise been paid during the period between Executive’s termination of
employment and the first payment date but for the application of this provision,
and the balance of the installments (if any) will be payable in accordance with
their original schedule. To the extent that any provision of this Agreement is
ambiguous as to its compliance with Section 409A, the provision will be read in
such a manner so that all payments hereunder comply with Section 409A. To the
extent any payment under this Agreement may be classified as a “short-term
deferral” within the meaning of Section 409A, such payment shall be deemed a
short-term deferral, even if it may also qualify for an exemption from Section
409A under another provision of Section 409A. Payments pursuant to this section
are intended to




--------------------------------------------------------------------------------

Exhibit 10.18


constitute separate payments for purposes of Section 1.409A-2(b)(2) of the
Treasury Regulations. Except as otherwise expressly provided herein, to the
extent any expense reimbursement or the provision of any in-kind benefit under
this Agreement is determined to be subject to Section 409A of the Code, the
amount of any such expenses eligible for reimbursement, or the provision of any
in-kind benefit, in one calendar year shall not affect the expenses eligible for
reimbursement in any other taxable year (except for any lifetime or other
aggregate limitation applicable to medical expenses), in no event shall any
expenses be reimbursed after the last day of the calendar year following the
calendar year in which the Executive incurred such expenses, and in no event
shall any right to reimbursement or the provision of any in-kind benefit be
subject to liquidation or exchange for another benefit.
13.Assignment. This Agreement will be binding upon and inure to the benefit of
(a) the heirs, executors and legal representatives of Executive upon Executive’s
death and (b) any successor of the Company. Any such successor of the Company
will be deemed substituted for the Company under the terms of this Agreement for
all purposes. For this purpose, “successor” means any person, firm, corporation
or other business entity which at any time, whether by purchase, merger or
otherwise, directly or indirectly acquires all or substantially all of the
assets or business of the Company. None of the rights of Executive to receive
any form of compensation payable pursuant to this Agreement may be assigned or
transferred except by will or the laws of descent and distribution. Any other
attempted assignment, transfer, conveyance or other disposition of Employee’s
right to compensation or other benefits will be null and void.
14.Notices. All notices, requests, demands and other communications called for
hereunder shall be in writing and shall be deemed given (i) on the date of
delivery if delivered personally, (ii) one (1) day after being sent by a
well-established commercial overnight service, or (iii) four (4) days after
being mailed by registered or certified mail, return receipt requested, prepaid
and addressed to the parties or their successors at the following addresses, or
at such other addresses as the parties may later designate in writing:
If to the Company:


Natus Medical Incorporated
1501 Industrial Road
San Carlos, CA 94070
Attn: Jonathan A. Kennedy, Chief Executive Officer
If to Executive:
at the last residential address known by the Company.
15.Severabilitv. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement will continue in full force and effect without said provision.
16.Arbitration.
(a)     General. In consideration of Executive’s service to the Company, its
promise to arbitrate all employment related disputes and Executive’s receipt of
the compensation, pay raises and other benefits paid to Executive by the
Company, at present and in the future, Executive agrees that any and all
controversies, claims, or disputes with anyone (including the Company and any
employee, officer, director, shareholder or benefit plan of the Company in their
capacity as such or otherwise) arising out of, relating to, or resulting from
Executive’s service to the Company under this Agreement or otherwise or the
termination of Executive’s service with the Company, including any breach of
this Agreement, shall be subject to binding arbitration under the Arbitration
Rules set forth in California Code of Civil Procedure Section 1280 through
1294.2, including Section 1283.05 (the “Rules”) and pursuant to California law.
Disputes which Executive agrees to arbitrate, and thereby agrees to waive any
right to a trial by jury, include any statutory claims under state or federal
law, including, but not limited to, claims under Title VII of the Civil Rights
Act of 1964, the Americans with Disabilities Act of 1990, the Age Discrimination
in Employment Act of 1967, the Older Workers Benefit Protection Act, the
California Fair Employment and Housing Act, the California Labor Code, claims of
harassment, discrimination or wrongful termination and any statutory claims.
Executive further understands that this Agreement to arbitrate also applies to
any disputes that the Company may have with Executive.
(b)Procedure. Executive agrees that any arbitration will be administered by the
American Arbitration Association (“AAA”) and that a neutral arbitrator will be
selected in a manner consistent with its National Rules for the Resolution of
Employment Disputes. The arbitration proceedings will allow for discovery
according to the rules set forth in the National Rules for the Resolution of
Employment Disputes or California Code of Civil Procedure. Executive agrees that
the arbitrator shall have the power to decide any motions brought by any party
to the arbitration,




--------------------------------------------------------------------------------

Exhibit 10.18


including motions for summary judgment and/or adjudication and motions to
dismiss and demurrers, prior to any arbitration hearing. Executive agrees that
the arbitrator shall issue a written decision on the merits. Executive also
agrees that the arbitrator shall have the power to award any remedies, including
attorneys’ fees and costs, available under applicable law. Executive understands
the Company will pay for any administrative or hearing fees charged by the
arbitrator or AAA except that Executive shall pay the first $200.00 of any
filing fees associated with any arbitration Executive initiates. Executive
agrees that the arbitrator shall administer and conduct any arbitration in a
manner consistent with the Rules and that to the extent that the AAA’s National
Rules for the Resolution of Employment Disputes conflict with the Rules, the
Rules shall take precedence.
(c)Remedy. Except as provided by the Rules, arbitration shall be the sole,
exclusive and final remedy for any dispute between Executive and the Company.
Accordingly, except as provided for by the Rules, neither Executive nor the
Company will be permitted to pursue court action regarding claims that are
subject to arbitration. Notwithstanding, the arbitrator will not have the
authority to disregard or refuse to enforce any lawful Company policy, and the
arbitrator shall not order or require the Company to adopt a policy not
otherwise required by law that the Company has not adopted.
(d)Availability of Injunctive Relief. In addition to the right under the Rules
to petition the court for provisional relief, Executive agrees that any party
may also petition the court for injunctive relief where either party alleges or
claims a violation of this Agreement or the Confidentiality Agreement or any
other agreement regarding trade secrets, confidential information,
nonsolicitation or Labor Code §2870. In the event either party seeks injunctive
relief, the prevailing party shall be entitled to recover reasonable costs and
attorneys’ fees.
(e)Administrative Relief. Executive understands that this Agreement does not
prohibit Executive from pursuing an administrative claim with a local, state or
federal administrative body such as the Department of Fair Employment and
Housing, the Equal Employment Opportunity Commission or the workers’
compensation board. This Agreement does, however, preclude Executive from
pursuing court action regarding any such claim.
(f)Voluntary Nature of Agreement. Executive acknowledges and agrees that
Executive is executing this Agreement voluntarily and without any duress or
undue influence by the Company or anyone else. Executive further acknowledges
and agrees that Executive has carefully read this Agreement and that Executive
has asked any questions needed for Executive to understand the terms,
consequences and binding effect of this Agreement and fully understand it,
including that Executive is waiving Executive’s right to a jury trial. Finally,
Executive agrees that Executive has been provided an opportunity to seek the
advice of an attorney of Executive’s choice before signing this Agreement.
17.Integration. This Agreement, together with the any Company stock awards plan
pursuant to which stock options, restricted stock, restricted stock units or
other equity awards have been made to Executive, any agreements representing any
such equity awards, and the Confidential Information Agreement represents the
entire agreement and understanding between the parties as to the subject matter
herein and supersedes all prior or contemporaneous agreements whether written or
oral. No waiver, alteration, or modification of any of the provisions of this
Agreement will be binding unless it is in writing and specifically mentions this
Section 16 and it is signed by duly authorized representatives of the parties
hereto.
18.Waiver of Breach. The waiver of a breach of any term or provision of this
Agreement, which must be in writing, shall not operate as or be construed to be
a waiver of any other previous or subsequent breach of this Agreement.
19.Headings. All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.
20.Tax Withholding. All payments made pursuant to this Agreement will be subject
to withholding of applicable taxes.
21.Governing Law. This Agreement will be governed by the laws of the State of
California (with the exception
of its conflict of laws provisions).
22.Acknowledgment Executive acknowledges that he has had the opportunity to
discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.
23.Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.




--------------------------------------------------------------------------------

Exhibit 10.18






IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by their duly authorized officers, as of the day and year first
above written.
COMPANY:
NATUS MEDICAL INCORPORATED


By:                                Date:


______________________________________            _______________________    


Title:


______________________________________




Executive:                            Date:


______________________________________            ________________________












